July 29, 2009 Securities and Exchange Commission Office of Filings and Informational Services treet, NE Washington, D.C. 20549 ATTN: John Grzeskiewicz Re: Dreyfus Manager Funds I Post-Effective Amendment No. 15 to Registration Statement on Form N1-A Registration Nos. 811-21386 333-106576 Ladies and Gentlemen: The undersigned hereby requests that the effective date for the above-referenced Post-Effective Amendment No. 15 to the Registration Statement be accelerated so that it will become effective on August 1, 2009 at 9:00 a.m., New York time, or as soon thereafter as may be practicable. Very truly yours, Dreyfus Manager Funds I /s/ Michael A. Rosenberg Michael A. Rosenberg, Secretary
